Applicants argue that the claims have been amended to incorporate black pepper and that black pepper essential oils are not found in or produced from the cannabis plant. These together create a novel composition not present in nature. 
	In response, this is not found persuasive because the requirement for 101 is not if they are all derived from the same plant or found together in nature. The ingredients used in the formulation as a mixture do not change the structure of the naturally occurring counterparts and thus the 101 has not been overcome. The claims are drawn to a mixture of naturally occurring ingredients. 
With regards to the 102, Applicants argue  that the organic beeswax is not an emulsifier. 
In response, while this argument is noted and while it is not generally recognized as one, the Examiner respectfully submits that some prior art recognize it as such. 
https://mymagessentials.com/blogs/news/the-reason-why-we-choose-to-use-beeswax-instead-of-a-thinning-emulsifying-wax
Nonetheless, while it is acknowledged that in general it is not considered as an emulsifier, the Examiner notes that the claims do not recite the emulsifying ingredient and the reference lists other ingredients that are art recognized emulsifying agents such as lecithin.  See for Example, https://www.sciencedirect.com/topics/food-science/emulsifying-agent. The claims have been amended to recite the amounts in the independent claim and further search and consideration would be needed. 
The Examiner notes that  all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for  (for added matter). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615